t c summary opinion united_states tax_court patricia a kelly petitioner v commissioner of internal revenue respondent docket no 26385-08s filed date patricia a kelly pro_se carrie l kleinjan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 after petitioner’s concession the sole issue for decision is whether petitioner is liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed her petition she resided in pennsylvania in petitioner was going through a divorce on date as part of the divorce settlement agreement she and her former husband signed a property settlement agreement the agreement provided that neither party would seek alimony and that both parties waived any future rights to alimony payments the agreement further provided that the husband agreed to waive any and all rights to petitioner’s residence and petitioner agreed to pay her husband a total of dollar_figure in two separate payments the first payment was due upon a refinancing of the home and the second payment was due_date in date prior to the execution of the property settlement agreement petitioner wrote a dollar_figure check payable to cash with the notation 1petitioner concedes that she is not entitled to deduct dollar_figure as an alimony payment michael kelly petitioner’s former husband petitioner endorsed and negotiated the check in a timely filed federal individual_income_tax_return for petitioner deducted dollar_figure as alimony in a notice_of_deficiency respondent determined that this amount was not deductible and that petitioner was liable for an accuracy-related_penalty of dollar_figure due to a substantial_understatement_of_income_tax discussion sec_6662 and b imposes a 20-percent accuracy-related_penalty for any portion of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax imposed that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or in the case of an individual dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in 2the court need not determine whether petitioner is liable for the accuracy-related_penalty due to negligence a notice_of_deficiency see sec_7491 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 once he has met his burden the burden_of_proof is upon the taxpayer to prove that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see sec_6662 sec_6664 higbee v commissioner supra pincite petitioner had a substantial_understatement_of_income_tax for since the understatement amount exceeded dollar_figure the court finds that respondent has met his burden for the determination of an accuracy-related_penalty based on substantial_understatement_of_income_tax an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id reliance on the advice of a tax professional may also constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioner testified that she did not prepare her own return but that for she paid a tax preparer to prepare her return petitioner testified that she provided the tax preparer with a copy of her divorce decree and she told him that she had paid dollar_figure of alimony in beyond petitioner’s testimony there is no credible_evidence that she provided her tax preparer with the necessary documents to allow him to accurately assess whether the dollar_figure was a deductible_alimony payment instead petitioner told her tax preparer that she paid alimony in in addition she did not make the payment under a written_agreement indicating that the dollar_figure was an alimony payment the law in this area is well settled absent a written_agreement payments made pursuant to an oral agreement are not deductible as alimony payments see jachym v commissioner tcmemo_1984_181 the court is unable to conclude on the record before us that it was reasonable for petitioner to rely on the advice of her tax preparer there is no credible_evidence that she provided the tax preparer with the documents necessary to make a professional conclusion as to whether the payment was deductible in addition petitioner testified that she told her tax preparer that her payment was an alimony payment and was therefore deductible the court finds that petitioner’s reliance was unreasonable under the circumstances and respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
